COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-10-036-CV


JIM SHAW, DEFENDANT-SURETY                                         APPELLANT

                                        V.

THE STATE OF TEXAS                                                   APPELLEE

                                    ------------

           FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      In this bond forfeiture case, Appellant Jim Shaw attempts to appeal from

the trial court’s judgment signed October 16, 2009. 2 Because Appellant timely

filed a motion for new trial, his notice of appeal was due January 14, 2010, but




      1
           See Tex. R. App. P. 47.4.
      2
        See Tex. Code Crim. Proc. Ann. arts. 44.42, 44.44 (Vernon 2006)
(providing that bond forfeitures are appealable according to the appellate rules
governing civil appeals).
he did not file his notice of appeal until February 3, 2010, which was untimely. 3

      On February 10, 2010, we notified Appellant that his appeal was subject

to dismissal for want of jurisdiction unless, by February 22, 2010, he filed a

response showing grounds for continuing the appeal. 4 No response has been

filed. Accordingly, we dismiss this appeal for want of jurisdiction. 5




                                                        PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: March 18, 2010




      3
           See Tex. R. App. P. 26.1(a)(1).
      4
           See Tex. R. App. P. 42.3(a).
      5
           See Tex. R. App. P. 42.3(a), 43.2(f).

                                           2